In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                  ___________________________

                       No. 02-20-00343-CV
                  ___________________________

2013 BLUE FORD MUSTANG (VIN # 1 ZVBP8 CF5 D5247703), Appellant

                                   V.

                 THE STATE OF TEXAS, Appellee


                On Appeal from the 30th District Court
                      Wichita County, Texas
                     Trial Court No. 189,804-A


                 Before Gabriel, Kerr, and Birdwell, JJ.
                  Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered the parties’ “Agreed Motion to Set Aside Trial Court’s

Judgment Without Regard to its Merits.” We grant the motion, set aside the trial

court’s summary judgment without regard to the merits, and remand this case to the

trial court for rendition of judgment in accordance with the parties’ agreement. See

Tex. R. App. P. 42.1(a)(2)(B); XTO Energy v. EOG Res., Inc., 554 S.W.3d 127, 141 (Tex.

App.—San Antonio 2018, no pet.).

      Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d).

                                                     Per Curiam

Delivered: November 19, 2020




                                          2